Citation Nr: 1503595	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York. 



FINDINGS OF FACT

1.  The Veteran's DD Form 214 lists his character of discharge from the United States Navy as "General (Under Honorable Conditions)." 

2.  The character of the Veteran's discharge is a bar to his receipt of Chapter 33 educational benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

However, the VCAA does not apply where, as here, the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for educational assistance under Chapter 33, Title 38, United States Code.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).
The Veteran seeks educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) so that he may obtain a degree while in prison.

A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; 
(2) is discharged from service with an honorable discharge; (3) is released          from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

A veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(1)-(4) clearly demonstrates that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33 unless he or she has completed 90 aggregate days of active service and is currently serving on active duty.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. § 21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

In this case, the Veteran maintains that his discharge should be considered an honorable discharge from the United States Navy, based upon the notation on his DD Form 214 that his discharge was under honorable conditions.  However, his DD Form 214 indicates that he served on active duty from July 2002 to May 2004 and that the character of his discharge was "General (Under Honorable Conditions)" due to misconduct.  Thus, the evidence of record establishes that the Veteran does not meet the initial requirements for eligibility for Chapter 33 educational assistance. Specifically, an "Honorable Discharge," and not an "Under Honorable Conditions (General)" discharge, is required by law for the Veteran to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record does not establish that the Veteran meets this requirement, and therefore he is not eligible for such educational assistance.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

The Board also notes that neither the paper education file nor the electronic VA file show that the Veteran has been service connected for any disability.  The Veteran does not contend and the evidence does not show that he was discharged from service for a medical disorder that preexisted service and was not determined to    be service-connected, was discharged for hardship, was discharged for a physical  or mental disorder that interfered with his performance of duty but was not characterized as a disability and did not result from his own misconduct, or was discharged due to a service-connected disability.  Also, there is no evidence of any additional active duty service following the Veteran's discharge in May 2004 and he is not currently serving on active duty.  Thus, he is not eligible for educational assistance under Chapter 33, Title 38, United States Code under these alternative bases.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520. 

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran did not receive an honorable discharge and no exception to this requirement for the receipt of Chapter 33 educational assistance exists in this case.  The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitation on the award of such benefits.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).

The law is clear that in order to establish entitlement to basic eligibility for Chapter 33 educational assistance, the Veteran must have received an honorable discharge unless certain exceptions are applicable.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520. 
The fact that he was discharged "General (Under Honorable Conditions)" and that none of the enumerated exceptions exist forecloses eligibility for Chapter 33 educational assistance.  Accordingly, this appeal is denied.  


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


